






Exhibit 10(p)




Non-Employee Director Compensation
December 2014
 
 
 
 
Board Members:
 
 
 
 
 
 
 
Annual Retainer:
 
$
60,000


 
 
 
 
 
Annual Equity Award:
 
$
90,000


*
 
 
 
 
 
 
$
150,000


 
* Target Value of restricted stock
 
 
 
 
 
 
 
Lead Director Fee:
 
$
20,000


 
 
 
 
 
Committee Chair Fees:
 
 
 
 
 
 
 
Audit
 
$
15,000


 
Compensation
 
$
15,000


 
Nominating & Governance
 
$
10,000


 
Regulatory & Compliance
 
$
10,000


 
 
 
 
 
Meeting Fees:
 
$
1,500


**
 
 
 
 
** For meetings attended in excess of 24 in a year
 
 
 
 
 
 
 
Initial Equity Grant:
 
 
 
 
 
 
 
Number of stock options equal to $150,000 divided by closing price of Company's
stock on
the date of election to the Board.
 
 
 





